Case 2:19-cv-14394-RLR Document 1-2 Entered on FLSD Docket 10/16/2019 Page 1 of 1



  From: Brian Chase
  Sent: Tuesday, August 29, 2017 5:49 PM
  To: Marcy LaHart <marcy@floridaanimallawyer.com>
  Subject: RE: Request for Waiver of Sun Communities' Unwritten Policy

  Marcy,

  We have a hearing in the Friedel litigation matter tomorrow, and I also have a mediation in the
  afternoon. I have hearings on Thursday and Friday of this week, as well. I am unable to agree to
  respond to a very detailed request within 24 hours. Moreover, I have previously and continue to
  express concerns re: Mr. Friedel’s alleged disability. His allegations do not match his medical records,
  which is a primary defense in our current litigation. Notwithstanding, I am providing a copy of this
  correspondence to the appropriate parties and I will be in touch soon to advise.

  Also, I want to be clear that there are no “unwritten policies.” Sun’s policies regarding emotional
  support and service animals were produced as part of our litigation.

  Thanks,

                                                               Brian C. Chase
                                                               Managing Attorney
                                                               1701 N. 20th Street
                                                               Suite B
                                                               Tampa, Florida 33605
                                                               T 813.241.8269 | F 813.840.3773
                                                               www.atlaslaw.com

  DISCLAIMER REGARDING UNIFORM ELECTRONIC TRANSACTIONS ACT (“UETA”) [FLORIDA STATUTES SECTION
  668.50]: If this communication concerns the negotiation of a contract or agreement, UETA does not apply
  to this communication. Contract formation in this matter shall occur only with manually affixed original
  signatures on original documents.

  This transmission may contain certain information that is confidential, proprietary, attorney work-product
  and/or attorney-client privileged. If you have received this communication in error, please promptly
  contact the sender by reply E-mail and destroy all copies of this original message. In no event may this
  email or any of the material contained herein or attached hereto be used, copied, reproduced, stored or
  retained by anyone other than the intended addressee(s), without the express written consent of the
  sender and/or the intended addressee(s).

  IRS CIRCULAR 230 NOTICE: Pursuant to Treasury Department Circular 230, this is to advise you unless we
  otherwise expressly state in writing, e-mail communications, including all attachments, from this firm are not
  intended or written to be used, and cannot be used, for the purpose of avoiding tax-related penalties.
